Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (2005/0285470).
Regarding claim 24, Itoh et al. shows an axial field rotary energy device comprising:
a rotor comprising an axis of rotation and magnets (Fig. 11);
a stator (Fig. 8) coaxial with the rotor, the stator comprising a printed circuit board (PCB) having a plurality of PCB layers that are spaced apart in an axial direction, each PCB layer comprises a respective plurality of co-planar coils, each coil having a plurality of turns, and each turn comprises:
radial portions (L, left and right);
an inner diameter portion (center);
an outer diameter portion (with angle theta); and
the inner and outer diameter portions comprise a higher density of conductive material than the radial portions (Fig. 5c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (2005/0285470) in view of Pullen (6,404,097).
Regarding claim 21, Itoh et al. shows an axial field rotary energy device, comprising:
Rotors (Fig. 13) rotatably and coaxially mounted within the housing, and each rotor comprises magnets (100a, 100b); and
a stator assembly (Fig. 8) comprising a printed circuit board (PCB) coaxially mounted between the rotors, the PCB has a plurality of coils that are electrically conductive and interconnected within the PCB, each coil comprises a conductor material, an inner diameter portion, an outer diameter portion and radial portions extending between the inner and outer diameter portions, and at least some of the coils have a higher density of conductor material adjacent the inner and outer diameter portions compared to the radial portions (Fig. 5c).
Itoh et al. does not show a housing having an axis with an axial direction.
Pullen shows a housing (Fig. 1) having an axis with an axial direction for the purpose of supporting the rotors with bearings
	Since Itoh et al. and Pullen are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a housing as taught by Pullen for the purpose discussed above.
Regarding claim 22, Itoh et al. also shows wherein the radial portions of the at least some of the coils are further spread apart than the inner and outer diameter portions thereof (Fig. 5c).
Regarding claim 23, Pullen also shows wherein the conductor material comprises copper (Figs. 6a and 6b).
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the device, wherein the inner diameter and outer diameter portions are formed with conductors that are wider than conductors of the radial portions as recited in claim 25.  Claim 26 depends on claim 25.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



9/23/2022
/DANG D LE/Primary Examiner, Art Unit 2834